TYSON, J.
This action was commenced in a justice court upon a complaint in which the plaintiff claimed the sum of one hundred dollars of the defendant for “■failing to deliver one valise and contents., which was delivered to said defendant corporation on March 12, 1898, and was checked to Opelika.” After the case was *317appealed to the circuit court, the plaintiff amended her complaint by adding another count. The judgment entry recites that the defendant objected to the filing of the amendment, and the “court overruled said objection.” No exception appears to 'have been reserved to this ruling of the court. The judgment entry also recites: “Thereupon defendant, by counsel, moves the court to strike the amended complaint, which said motion to strike be and is hereby overruled by the court.” No exception was reserved by the defendant to this ruling. The record sets forth, as a part of the proceedings had in the cause, what purports to have been the objections of the defendant to the filing of the amendment and also the motion to strike the proposed amendment from the file. But neither the objections nor the motion and the rulings of the court thereon, appear in the bill o'f exceptions. The failure to reserve an exception to the ruling of the court, and to present the objections or motion to strike and the rulings thereon, with the exception to the action of the court with respect thereto, by the bill of exceptions, is fatal to the right of the appellant to have the rulings of the court overruling them reviewed. — Holly v. Coffee, 123 Ala. 406; Cottingham v. Greely Barnham Grocery Co. 123 Ala. 479.
The assignment of demurrer to the complaint as amended, “because there is a misjoinder of causes of action,” was properly overruled ■ because of its generality. — Code, § 3303; Cook v. Rome Brick Co., 98 Ala. 409; 3 Brick. Dig., 705, §§ 65-84.
The plaintiff was an Armenian and understood their language, but could not speak nor understand the English language. Upon this being made known to the court, an Armenian, who could speak and understand both the language of the Armenians and the English language, was sworn as an interpreter, through whom, as such, the examination of the plaintiff, as a witness, was conducted. The record shows that this interpreter sufficiently understood the two languages to translate the questions propounded to the witness in English into the Armenian language, so as to enable the witness to understand them, and to translate the witness’s re*318plies into English, so that the court and jury understood them. During the examination of the "witness, and after it'had progressed at some, length/ it was made to appear that the'interpreter-could not read the writing on--a slip of-.paper shown him, on which was .written in Eng-, lish a list: of- the-articles-contained in :the; valise; Thereupon the defendant objected to his competency- on .this ground. The list not having been made by the wj iness (plaintiff) was not.competent to be introduced in eyb deuce.' Furthermore, the writing on it being in English; it needed no interpretation for it-to be understood by the court and jury'trying the cause. Had-the'list been written in the Armenian language-and been competent evidence in the casé, and the interpreter had been .called upon to translate it into English* and- had been unable to do'SO; then perhaps the question, of his-competency as such might have arisen. But when it w-as shown that he was qualified to perform the office of-interpreter of translating- the two languages so as to make' the qnes: tions asked' the witness intelligible to her, and her .responses intelligible to the court, we are unable to:discdver any -objection to his being allowed to do so. . ■ .
The cause was tried upon the complaint as amended., pleas 1,2 and 3 filed by the defendant and special replication filed by the plaintiff to the defendant’s special plea'No.2.' ' • : ■ • -
' As the pivotal, point in this case is involved -in ■ the issue presented by plea 2- and the special replication thereto, we will only advert to the issue made -under them. Plea 2 avers that the articles carried- in., the valise, for the. loss of which this suit is brought, were not the personal baggage -of the plaintiff, but consisted of 'articles of merchandise 'carried-by-her for sale to. the public; The special replication-alleges-that the-defendant accepted said valise with a knowledge of the character Of its contents-and gave plaintiff a check therefor.
' The evidence is without dispute that the plaintiff purchased á ticket from the defendant’s agent at-Seale, to Opelika; that' her valise was cheeked by the agent to Opelika after she bought the ticket, and put upon the *319train that carried the plaintiff to that point. It is also an undisputed-fact that the valise contained only articles of merchandise carried'by the plaintiff for sale,"ánd nb wearing apparel. • ■ " • - -L
The facts upon which the plaintiff relies to show knowledge upon the part of the defendant of the character of the contents of the valise, as testified to by her, are these: That shortly before the purchase of the ticket she opened the valise in the sitting room of the station house and took, from it .two pairs of sleeve holders, which she sold to the defendant’s agent, from whom she afterwards purchased the ticket and who checked the valise. That when she opened the valise and took the sleeve holders out of it the agent was present and saw what it contained.. That when she got ready to buy the ticket the agent-went to-the ticket -office and-sold her the ticket. -Tlie agent was examined as a witness and denies- any'knowledge of the contents of the valise or that he saw what it contained.' But this is immaterial under our view of the láw. 'It'will be observed that'it is not pretended that the agent'was transacting any business f-or tlie defendant at the time he purchased the sleeve holders. This court/ judicially knows that he was not. Gilliam v. S. & N A. R. R. Co., 70 Ala. 268. A corporation, like an individual, may be bound by knowledge or information given its agents, but this must be limited to such- knowledge or information as -comes to the agent'in transacting-the--business.-of his principal and is not to be extended to information or knowledge acquired by the agént which he receives outside'of the line of his duty of while engaged’ in the transaction of his pfirely personal affairs. This principle is too thoroughly established and has been too long settled as a rulp of law by the decisions of .this court to now-admit of-controversy. — Frankel v. Hudson, 82 Ala. 158; Goodbar, White & Co. v. Daniel, 88 Ala. 583; Reid v. Bank of Mobile, 70 Ala. 199; Wheelan v. McCreary, 64 Ala. 319; N. Y. and Ala. Con. Co. v. Selma Sav. Bank, 51 Ala. 305; Hinton v. Citizens Mut. Ins. Co., 63 Ala. 488; Terrell v. The Branch Bank of Mobile, 12 Ala. 502.
The affirmative charge requested by the defendant *320should have been given. The refusal of other charges requested by the defendant is also assigned as error, but i t is unnecessary to consider them.
Reversed, and remanded.